Illinois Official Reports

                                      Appellate Court



                           People v. Holm, 2014 IL App (3d) 130583



Appellate Court          THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                  DANIEL HOLM, Defendant-Appellant.


District & No.           Third District
                         Docket No. 3-13-0583


Filed                    December 8, 2014


Held                       In a prosecution for wilful obstruction or interference with lawful
(Note: This syllabus taking of wild animals pursuant to section 2(a) of the Hunter and
constitutes no part of the Fishermen Interference Prohibition Act, the trial court abused its
opinion of the court but discretion in denying defendant’s motion to withdraw his guilty plea
has been prepared by the and the appellate court remanded the cause to allow defendant to
Reporter of Decisions withdraw his guilty plea and for the entry of a judgment in defendant’s
for the convenience of favor, since the conduct defendant engaged in was protected by the
the reader.)               statutory provision which exempts the legal use of land by landowners
                           and tenants from the scope of the Act.


Decision Under           Appeal from the Circuit Court of Grundy County, No. 12-CM-959;
Review                   the Hon. Robert C. Marsaglia, Judge, presiding.



Judgment                 Reversed and remanded.



Counsel on               Christopher S. Carroll, of Aurora, for appellant.
Appeal
                         Jason Helland, State’s Attorney, of Morris (Laura E. DeMichael, of
                         State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                         People.
     Panel                     JUSTICE McDADE delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Lytton and Justice Holdridge concurred in the
                               judgment and opinion.


                                                OPINION

¶1         Defendant, Daniel Holm, was charged with wilful obstruction or interference with lawful
       taking of wild animals (hunter harassment) under section 2(a) of the Hunter and Fishermen
       Interference Prohibition Act (Act) (720 ILCS 125/2(a) (West 2010)). Daniel, appearing pro se,
       entered a plea of guilty. After pleading guilty, Daniel hired private counsel, who filed a motion
       to withdraw the guilty plea. Counsel argued that Daniel was not guilty of hunter harassment
       and had pled guilty under duress. After sentencing, counsel filed an amended motion to
       withdraw the guilty plea, raising additional arguments that section 2(a) of the Act was
       unconstitutional as a violation of procedural and substantive due process. The court denied the
       motion in a written order. Daniel appeals, arguing the trial court abused its discretion in
       denying his motion to withdraw his guilty plea. We reverse and remand.

¶2                                                 FACTS
¶3         In December 2012, Daniel and his father, Adam Holm, were arrested and charged under
       section 2(a) of the Act, which applies to a person who “[w]ilfully obstructs or interferes with
       the lawful taking of wildlife or aquatic life by another person with the specific intent to prevent
       that lawful taking.” 720 ILCS 125/2(a) (West 2010). Daniel defended pro se. He reached a plea
       agreement with the State under which he would plead guilty and sentencing would be capped
       at one year of conditional discharge.
¶4         Meanwhile Adam’s case proceeded to a jury trial, where he, too, defended pro se. The jury
       found Adam guilty. On appeal, this court has reversed Adam’s conviction, finding that the
       evidence was insufficient to convict because he met the statutory exemption for “tenants ***
       exercising their legal rights to the enjoyment of land.” 720 ILCS 125/2 (West 2010); People v.
       Holm, 2014 IL App (3d) 130582.
¶5         At the guilty plea hearing in Daniel’s case, the court admonished him under Illinois
       Supreme Court Rule 401(a) (eff. July 1, 1984) as to his waiver of counsel and under Illinois
       Supreme Court Rule 402 (eff. July 1, 2012) as to his plea. Noting the unusual circumstances of
       Daniel’s case, the court requested a factual basis from the prosecutor:
               “And giving the factual basis, obviously, we’re all aware the codefendant [Adam] went
               through a jury trial yesterday where the codefendant was on trial.
                   [Daniel] testified at some length in that trial. So, obviously, I know some facts
               based on his sworn testimony of yesterday.”
¶6         The State recited a factual basis:
               “If the State were to call witnesses, the State would call Alexander Kerr, who would
               state that on or around December 2nd of 2012, while hunting property on or around

                                                    -2-
                3000 North Winterbottom Road, the defendant interfered with Mr. Kerr’s lawful taking
                of wild white tail deer, with the intent to drive and disturb white tail deer for the
                purpose of interfering with Mr. Kerr’s lawful taking.”
       Daniel agreed that if Kerr were called to testify, he would testify to the facts presented by the
       State. The court found Daniel’s plea voluntary and the State’s factual basis sufficient. It
       accepted Daniel’s plea, scheduled a sentencing hearing, and ordered a presentence
       investigation.
¶7          Prior to sentencing, Daniel hired private counsel. The attorney filed a motion to withdraw
       the guilty plea, arguing that Daniel was not guilty of hunter harassment and that he pled guilty
       under duress to avoid jail time because he was supporting his grandmother and disabled
       brother. The court denied the motion.1
¶8          The court held a joint hearing to sentence both Daniel and Adam. In relation to Daniel’s
       sentencing, the court agreed to take judicial notice of the events testified to at Adam’s jury
       trial. Those facts are explained in more detail in our opinion in Adam’s case, Holm, 2014 IL
       App (3d) 130582. Briefly, Daniel and Adam were living at Adam’s mother’s home in rural
       Grundy County. The Holm property shared a boundary line with land owned by Alexander
       Kerr’s in-laws, where Kerr had hunted for at least 10 years. In December 2012, Kerr and
       conservation officer Dave Wollgast attempted a hunt at the in-laws’ property. While remaining
       at all times on the Holm property, Daniel and Adam interfered with the hunt by making noise
       in various ways. Wollgast arrested Daniel and Adam for hunter harassment.
¶9          The court in the present case considered the evidence in aggravation and mitigation and the
       Holms’ history of harassment toward their neighbors and, in particular, toward the Kerrs. The
       court decried defendant’s behavior, which
                “instead of just being really annoying and obnoxious became a criminal offense,
                because the irony of it [was] it had to do with hunting, although hunting really [was
                not] the issue here. *** But by interfering with the deer hunting on that day, it crossed
                into a criminal offense that didn’t otherwise exist up until now.”
¶ 10        The court sentenced Daniel to 12 months’ conditional discharge and a $250 fine. In
       addition, the court ordered that Daniel not threaten, harass, or intimidate Kerr, Kerr’s friends
       and family, surrounding land owners, or Deer Lake Dam Association members.
¶ 11        After sentencing, Daniel filed an amended motion to withdraw his guilty plea, adding
       additional arguments to those raised in his original motion. The amended motion argued that
       the Act violated procedural and substantive due process under the Illinois and United States
       Constitutions. The court denied the motion in a written order. Daniel appeals the denial of his
       motion to withdraw his guilty plea.

¶ 12                                          ANALYSIS
¶ 13       Daniel contends that his motion to withdraw should have been granted because the factual
       basis for the plea was insufficient and the hunter harassment statute is unconstitutional on
       multiple grounds.

          1
            The transcript of the hearing on Daniel’s motion is not included in the record on appeal. It is
       unclear whether the court dismissed the motion as untimely–as it was filed prior to sentencing–or
       denied it on its merits.

                                                    -3-
¶ 14       Leave to withdraw a plea of guilty is not granted as of right but only as required to correct
       a manifest injustice under the facts of the particular case. People v. Pullen, 192 Ill. 2d 36, 39
       (2000). The decision whether to grant leave to withdraw is left to the discretion of the trial
       court. Id. at 39-40. The trial court’s decision will not be disturbed on appeal “unless it appears
       that the guilty plea was entered through a misapprehension of the facts or of the law, or that
       there is doubt of the guilt of the accused and the ends of justice would better be served by
       submitting the case to a trial.” People v. Jamison, 197 Ill. 2d 135, 163 (2001). The trial court
       has a duty to ensure that the conduct of a defendant is sufficient to sustain the charge to which
       the defendant is pleading guilty. People v. Edmonds, 15 Ill. App. 3d 1073, 1079 (1973).
¶ 15       Considering the specific facts of this case, we find that Daniel should have been allowed to
       withdraw his guilty plea. We found in Adam’s case that the conduct engaged in by Adam and
       Daniel was protected by the statutory exemption for tenants. Therefore, Daniel’s conduct did
       not constitute hunter harassment. The facts presented at sentencing and those presented at
       Adam’s jury trial, of which the trial court in the present case took judicial notice, establish that
       Daniel resided on the property where he allegedly committed hunter harassment. In the
       companion case of Holm, 2014 IL App (3d) 130582, this court established that the plain
       language of the hunter harassment statute exempts from its sweep the legal use of land by
       landowners and tenants.
¶ 16       First, Daniel was defending pro se; second, he pled guilty because he and his father, who
       had been convicted based on the same conduct, were the only persons in the household who
       generated income, and his grandmother and disabled brother would suffer if both breadwinners
       were incarcerated; third, after pleading guilty, Daniel hired private counsel, who moved to
       withdraw the plea, arguing that Daniel had committed no crime; and, most importantly, fourth,
       based upon the statutory language and our holding in Holm, 2014 IL App (3d) 130582, Daniel
       pled guilty to a noncriminal act. We find that under the facts involved in the present case, the
       interests of justice demand that Daniel be allowed to withdraw his plea. A contrary decision
       would result in “manifest injustice.” Pullen, 192 Ill. 2d at 39.
¶ 17       Because our finding is dispositive, we do not reach any constitutional issue that Daniel may
       have raised. See In re E.H., 224 Ill. 2d 172, 178 (2006) (cases should be resolved on
       nonconstitutional grounds when possible).
¶ 18       We remand for the trial court to allow Daniel leave to withdraw his guilty plea and to enter
       judgment in his favor.

¶ 19                                         CONCLUSION
¶ 20       The judgment of the circuit court of Grundy County is reversed. The cause is remanded for
       further proceedings consistent with this decision.

¶ 21      Reversed and remanded.




                                                    -4-